SHARE EXCHANGE AGREEMENT This Share Exchange Agreement ("the Agreement"), dated as of the 7th day of May, 2010, by and among: (1) GEO POINT TECHNOLOGIES INC., a Utah corporation (the “Company”), and (2) GSM OIL HOLDINGS LIMITED, a Cyprus limited liability company (“GSM”), and (3) SUMMIT TRUSTEES PLLC, a professional limited liability company, the holder of all of the outstanding shares of GSM,(the “Shareholder”), and (1), (2) and (3) referred individually and jointly in the Agreement as Party or Parties with reference to the following: A. The Shareholder owns an aggregate of 100% of the issued and outstanding ordinary shares in GSM represented by 1,000 shares issued and outstanding all of which are duly authorized, validly issued and fully paid and non assessable; and B. GSM is the 100% owner of its subsidiary, GSM OIL B.V., a Dutch private company limited by shares (“the Subsidiary”); and C. The Subsidiary is prepared to acquire 100% of the issued and outstanding shares in SINUR-OIL LLP (“the Target”), a Kazakhstan limited partnership; and D. THE COMPANY has authorized capital stock of (i) 100,000,000 shares of Common Stock, $.001 par value per share; (ii) 5,000,000 shares of Preferred Stock, $.001 par value per share; and (iii)3,257,000 shares issued and outstanding all of which are duly authorized, validly issued and fully paid and non assessable. E. The common shares of GEO POINT TECHNOLOGIES INC., are registered under section 12(g) of the Securities Exchange Act of 1934 and are traded on the OTCBB under the symbol “GNNC”. F. Each of THE COMPANY, GSM and the GSM Shareholder believes that it is in its best interests for THE COMPANY to issue to the GSM Shareholder an aggregate of 26,808,000 shares of its common stock, par value $.001 per share (“Company Shares”) in exchange for all of the outstanding shares of GSM, upon the terms and subject to the conditions set forth in this Agreement; and G. It is the intention of the parties that: (i) said exchange of shares shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended and in effect on the date of this Agreement (the “Securities Act”); and H. It is the further intention of the parties that upon the closing of this transaction all of the outstanding shares of GSM be acquired by THE COMPANY and the Shareholder will effectively acquire and become a controlling shareholder of THE COMPANY. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE 1 THE
